Order entered February 5, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00890-CV

                    IN RE JOEL KELLEY INTERESTS, INC., Relator

                Original Proceeding from the 101st Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-15-05835

                                         ORDER
                        Before Justices Bridges, Osborne, and Carlyle

       Based on the court’s opinion of this date, we DENY relator’s petition for writ of

mandamus and lift the November 19, 2019 stay imposed by this court.

                                                    /s/   CORY L. CARLYLE
                                                          JUSTICE